Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 11-13, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddleman (US 20140281080)

    PNG
    media_image1.png
    632
    408
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    479
    media_image2.png
    Greyscale

 	  	With respect to claim 1, Eddleman (US 20140281080) discloses a circuit component (18)having a multi-bit binary address (20h-60h), the multibit binary address determined from a voltage level applied to a single electrical contact (from 12) of the circuit component, the circuit component configured to be assigned one of at least three unique multi-bit binary addresses (10h-17h)and to select from among the at least three unique multi-bit binary addresses based on the voltage level, the circuit component further configured to be connected to a clock signal line  (SCLIN) and a data signal (SDAIN) line in an electronic device along with at least two other substantially identical circuit components (14)also configured to be connected to the clock signal line and the data signal line, each of the circuit component and the at least two other substantially identical circuit components having a unique multi-bit binary address (10h-17h) selected from among the at least three unique multi-bit binary addresses.
  




 	With respect to claim 12, Figures 7 and 8 disclose the electronic device of claim 11 wherein each of the secondary circuit components is configured to select from among the at least three unique multi-bit binary addresses (10h-17h) to assign to itself.
 	With respect to claim 13, Figures 7 and 8 discloses the electronic device of claim 12 wherein each of the secondary circuit components is configured to assign itself one of the at least three unique multi-bit binary addresses  (10h-17h) responsive to the single electrical contact (from readdressing circuit) not being coupled to one of a supply voltage of the electronic device and ground.
 	With respect to claim 15, Figures 7 and 8 disclose the electronic device of claim 11 wherein each of plurality of secondary circuit components is assigned one unique multi-bit binary address of the at least three unique multi-bit binary addresses responsive to a level of the voltage applied to the 
 	With respect to claim 17, Figures 7 and 8 disclose the electronic device of claim 11 wherein each of plurality of secondary circuit components is identical in design.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwelley (US 7239251).


    PNG
    media_image3.png
    532
    531
    media_image3.png
    Greyscale


  	With respect to claim 21, figure 3 of  Dwelley et al. ( US 7239251) discloses a circuit component having a multi-bit binary address (to register 220), the multi-bit binary address determined from a voltage level  (Vinput) applied to a single electrical contact (110) of the circuit component, the circuit component configured to be assigned one of at least three unique multibit binary addresses (N Bits) and to select from among the at least three unique multi-bit binary addresses (310) based on the voltage level; and electronic circuitry configured to determine the multi-bit binary address from the voltage level applied to the single electrical contact, the electronic circuitry including a voltage divider (350) and a plurality of comparators (inside 330), the single electrical contact  (110) in electrical contact with an input (+ terminal) of each of the plurality of comparators.


Allowable Subject Matter
Claims 2-10, 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 2, the prior art of record fails to suggest or disclose the third value responsive to the voltage level being a floating voltage level between the first voltage level and the second voltage level.
	With respect to claim 8, the prior art of record fails to suggest or disclose the electronic circuitry including a voltage divider as disclosed.
	With respect to claim 9, the prior art of record fails to suggest or disclose claim 1 in an RF electronic device module.

 	With respect to claim 18, the prior art of record fails to suggest or disclose the device of claim 11 in an RF device. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842